DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and under examination, of which claims 1, 6, and 12 are independent claims. Claim 6 was amended in the Amendment filed on October 17, 2022. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the title have overcome the objections previously set forth.
The Applicant has requested that the previous Double Patenting rejection be held in abeyance.  Because the independent claims were not amended, the rejection is maintained herein below.

Response to Arguments
On page 17 of the Amendment, the arguments submit that “Independent claim 1 recites a technological improvement of soil sensors that detect the presence of clay within soil using harmonic frequencies including limitations that cannot practically be performed in the human mind”.  However, as recited, independent claim 1 provides “determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil”.  In the non-statutory subject matter rejection, the Office indicated that as described in Paragraph [0095] of the Specification, as published, the determining function may be performed using pen and paper.
Paragraph [0095] describes the following:
In some embodiments, this can comprise counting waves of the responsive signals in the first frequency. When this wave count is compared to the baseline wave count referenced above, a determination can be made as to whether any of the signals that were emitted were attenuated. If signal attenuation (e.g., differences in compared waveforms) is detected, the method can include a step 1414 of transmitting a message that indicates that attenuation is present or that clay is likely present in the soil. For example, a soil sensor could transmit a message to a cloud service that signal attenuation has been sensed. As noted above, while the stimulation of soil occurs at the second, higher frequency, the sensor circuitry operates and performs analysis at the lower, first frequency. This allows the sensor circuitry to operate at a lower cost than sensor circuitry that operated at a higher frequency. In some embodiments, a magnitude of the attenuation can be correlated to an amount of clay within the soil. Stated otherwise a volume of clay within the soil may correlate to a magnitude of the attenuation.

As described, a person could observe a sensor circuitry and count the waves and compare them to a baseline wave count and use pen and paper to make the determination that the difference between counts correlate that clay is within the soil.  The description provided in the Specification does not provide a description or embodiment that would make it prohibited for a person to read a sensor to make a determination of attenuation by comparing waves that were counted to a baseline wave count.  The Amendment has not provided evidentiary support to a contrary interpretation, thus, the arguments are not persuasive.
Furthermore, page 17 of the Amendment emphasizes the converting function, the transmitting function, and the determining function as limitations that cannot practically be performed in the human mind.  However, the Office did not submit that the converting function and the transmitting function were construed as abstract ideas.  The determination function, in accord with the description provided in the Specification of the instant application, as published, was noted as reciting an abstract idea or mental process.
On page 18, the following is submitted:
Applicant respectfully submits that the highlighted elements of claim 1 are directed to computer operations that cannot be reasonably characterized as mental processes or methods of organizing human activity because claim 1 recites a technological improvement of soil sensors that detect the presence of clay within soil using harmonic frequencies including limitations that cannot practically be performed in the human mind. 

Other than submitting that the limitations cannot be practically performed in the human mind, there is no support provided in the Amendment demonstrating how the selecting function, the comparing function, and the determining function cannot be construed as abstract ideas.  As previously explained, the technological improvement, as claimed, is not sufficient to overcome the abstract idea interpretation.
On page 19, the Amendment continues with the following arguments:
Analogous to the “four-step algorithm that achieved the improvements” for a computer database of Enfish, claim 1 of the Instant Application recites a series of steps having specific structural elements for a technological improvement of a of soil sensors that detect the presence of clay within soil using harmonic frequencies. One such element “...converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency; transmitting the stimulating signal into soil; ...determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil” as recited by claim 1. Moreover, as in Thales, a mathematical equation is required to complete the claimed method. Here, as in Thales, the specific structural elements do not “doom the claim to abstraction.”

However, In Thales Visionix Inc. v. United States, the claims were drawn to an inertial tracking system, not to the selection, the conversion, and the determination as claimed in independent claim 1 of the instant application.  Furthermore, in Enfish, the claims were directed to a method for storing and retrieving data in a computer memory, which are different from the recitations of independent claim 1.  The Amendment generally refers to the steps of independent claim 1 having “specific structural elements for a technological improvement of soil sensors that detect the presence of clay within soil using harmonic frequencies”.  However, the Amendment fails to articulate what the “specific structural elements” are in the claim and how, based on the description provided in the Specification, those elements are specific.  As claimed and as pointed out by the Office in the Non-Final Office Action, the one structural element that is recited is “a sensor”.  The Office fails to appreciate how generally and generically reciting “a sensor” renders such element a “specific structural element”. 
Regarding the argument made in the Amendment that “Moreover, as in Thales, a mathematical equation is required to complete the claimed method. Here, as in Thales, the specific structural elements do not “doom the claim to abstraction.”“  The court in Thales submitted the following:
The Supreme Court recognized that a mathematical formula like the Arrhenius equation is not itself patent eligible subject matter, even if limited to a particular technological environment or accompanied by “insignificant post-solution activity.” Id. at 191–92; see Parker v. Flook, 437 U.S. 584, 585–86, 594–95 (1978). Nonetheless, the Supreme Court held that the claims in Diehr covered patent-eligible subject matter because they “describe[d] a process of curing rubber beginning with the loading of the mold and ending with the opening of the press and the production of a synthetic rubber product that has been perfectly cured—a result heretofore unknown in the art.” Diehr, 450 U.S. at 193 n.15. It explained that claims are patent eligible under § 101 “when a claim containing a mathematical formula implements or applies that formula in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect.” Id. at 192. In terms of the modern day Alice test, the Diehr claims were directed to an improvement in the rubber curing process, not a mathematical formula. See Thales Visionix Inc. v. United States, 850 F.3d 1343, 121 USPQ2d 1898, 1906.

Contrary to the contentions made in the Amendment, the court in Thales did not hold that in order to fall within the mathematical concept grouping of the abstract idea, a claim is required to recite a mathematical equation.  The court clearly followed Diehr in which the claim was found to recite a process providing a result unknown in the art.  Regarding the instant application, the abstract ideas identified included “selecting a first frequency for an operating signal used by a sensor;… comparing a second count of a responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves; and determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil”, as recited in independent claim 1.  The Office appreciates the emphasis made in the arguments provided in the Amendment that the claim detects attenuation indicative of clay.  However, as recited, the comparing of counts of a selected signal with counts of a responsive signal to determine attenuation is clearly a mathematical concept being performed that, as described in the Specification, could be performed by a person using pen and paper.  The claim, as a whole, does not integrate the abstract ideas identified into a practical application other than an intended result, and do not amount to significantly more.  Applicant is respectfully reminded that an abstract idea(s) identified cannot be the practical application nor amount to significantly more.  The claim must recite additional limitations that integrate those abstract ideas into a practical application and/or amount to significantly more.  In this case, as explained in the Non-Final Office Action, the additional limitations of independent claim 1 include “converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency;…transmitting the stimulated signal into soil;”.  However, neither these two limitations integrate the abstract ideas into a practical application and do not amount to significantly more.  Thus, although the Office appreciates the rules in Diehr, Thales, and Enfish, the features of the present claims must be considered as recited.
On page 20 and top of page 21 of the Amendment, a detailed explanation is provided regarding the general benefits of the present application and the design of the sensor being claimed.  However, Arguments must be commensurate in scope with the actual claim language. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); Superguide Corp. v. DirectTV Enter., Inc., 358 F.3d 870,875 (Fed. Cir. 2004).  The Office respectfully reminds the applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)  As submitted above, to determine whether the abstract ideas are integrated into a practical application and, if not, whether they amount to significantly more, the additional limitations of independent claim 1 include “converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency;…transmitting the stimulated signal into soil;”.  Neither these two limitations integrate the abstract ideas into a practical application and do not amount to significantly more. 
On page 22 of the Amendment, the following is argued:
The limitations of claim 1 are indicative of integration into a practical application that includes improvements to the functioning of a computer. In particular, the claim limitation “...converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency; transmitting the stimulating signal into soil; ...determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil” is a technological improvement of soil sensors and meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment. Specifically, the claims are a technological improvement of soil sensors that detect the presence of clay within soil using harmonic frequencies. See MPEP 2106.05(a).  
However, as explained above, the determining function that is an abstract idea cannot be the practical application of independent claim 1.  Such recitation has been clearly established to involve a mental process and/or a mathematical process, in accord with the description of the present application. As described in Paragraph [0095] of the Specification, as published, the difference between the first count and the second count to determine attenuation is based on a mathematical computation.  Furthermore, the comparing and the determining recited in the claims could be mental processes that can be performed using pen and paper by observing “a second count of a responsive signal in the first frequency to a first count of the operating signal in the first frequency” and by determining “a difference between the first count and the second count”, as recited.  The determination of the attenuation could also be done through observation, evaluation, and judgement using pen and paper.  Therefore, the arguments are not deemed persuasive.
Page 23 of the Amendment generally refers to various court cases regarding Step 2B, whether the additional limitations amount to significantly more.  On Page 24 of the Amendment, the following is provided:
The Applicant asserts that the claims 1, 13 and 20, are integrated into a practical application. In Claim 1, the process includes using a soil sensor that provides sufficient elements to amount to significantly more than the judicial exception. These elements include "determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil." Similar to 2019 PEG Example 41 where these conventional subject matter can integrate an abstract idea into a practical application. For example, See Example 41, Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07, pages 15 -16 (emphasis added)
The Amendment is referring once again to the abstract idea to demonstrate that the claim recitation amounts to significantly more.  Such reference is not proper and not persuasive.  Example 41 of the 2019 PEG is related to a cryptographic communications in which a mathematical formula or calculation is recited and found to meet prong 1, Step 2A.  The analysis continues and it is determined whether prong 2, Step 2A is met.  As clearly submitted on page 15 of the 2019 PEG, Example 41, the court determined whether “The combination of additional elements in the claim (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over a communication channel) integrates the exception into a practical application. In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible.”  (emphasis added)
As the Office has consistently been explaining, for the instant application, independent claim 1 does not include additional limitations that integrate the judicial exceptions identified (i.e., the selecting, the comparing, and the determining) into a practical application.  Furthermore, in independent claim 1, the Office did not find that the claim includes additional limitations that amount to significantly more.  Thus, independent claim 1 of the present application does not meet prong 2 of Step 2A and Step 2B of the 35 USC 101 analysis.
In view of the foregoing, the arguments provided in the Amendment in an effort to overcome the non-statutory subject matter rejection are not deemed persuasive.  The rejections to independent claim 1 and claims 2-5 are maintained.  For similar reasons as those provided for independent claim 1, independent claims 6 and 12 stand rejected.  Dependent claims 7-11 and 13-15 are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-16, and 18 of U.S. Patent No. 10,983,489 B2 to Jennings et al. (“Jennings”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-10, 12-16, and 18 of Jennings recite very similar functionality and structure as claims 1-15 of the present application.

Present US Patent Application No. 17/233,184
U.S. Patent No. 10,983,489 B2
Claim 1
A method, comprising: 

selecting a first frequency for an operating signal used by a sensor; 

converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency; 

transmitting the stimulating signal into soil; 








comparing a second count of a responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves; and 

determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil.
Claim 1
A method, comprising: 

selecting a first frequency for an operating signal used by a sensor; 

converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency; 

transmitting the stimulating signal into soil; 
receiving a responsive signal based on the stimulating signal; 
converting the responsive signal at the second frequency back into the first frequency for comparing a waveform of the responsive signal to a waveform of the operating signal at the first frequency; 

comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves; and 

determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil.
Claim 2
The method according to claim 1, wherein the first frequency is at least approximately 50MHz.
Claim 2
The method according to claim 1, wherein the first frequency is at least approximately 50MHz.
Claim 3
The method according to claim 1, wherein the second frequency is a second harmonic of the first frequency.
Claim 3
The method according to claim 1, wherein the second frequency is a second harmonic of the first frequency.
Claim 4
The method according to claim 1, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.
Claim 5
The method according to claim 1, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.
Claim 5
The method according to claim 1, further comprising repeating the method for a range of values for the first frequency.
Claim 6
The method according to claim 1, further comprising repeating the method for a range of values for the first frequency.
Claim 6
A device, comprising: 

a harmonic sensor circuit that produces an operating signal at a first frequency and emits a stimulating signal at a second frequency that is a harmonic of the first frequency; 

a processor; and 

a memory for storing instructions, the processor executing the instructions to: 

control the harmonic sensor circuit to emit the stimulating signal into soil; and 

determine attenuation of the stimulating signal in the soil based on an analysis of a responsive signal that has been converted back into the first frequency relative to the operating signal; and 






comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.
Claim 7
A device, comprising: 

a harmonic sensor circuit that produces an operating signal at a first frequency and emits a stimulating signal at a second frequency that is a harmonic of the first frequency; 

a processor; and 

a memory for storing instructions, the processor executing the instructions to: 

control the harmonic sensor circuit to emit the stimulating signal into soil; and 

determine attenuation of the stimulating signal in the soil based on an analysis of a responsive signal that has been converted back in to the first frequency relative to the operating signal; 

wherein the processor determines attenuation of the responsive signal by: 
converting the responsive signal from the second frequency to the first frequency; and 

comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.
Claim 7
The device according to claim 6, further comprising a communications interface, the processor being configured to transmit a message to a cloud service that is indicative of the attenuation.
Claim 8
The device according to claim 7, further comprising a communications interface, the processor being configured to transmit a message to a cloud service that is indicative of the attenuation.
Claim 8
The device according to claim 6, wherein the first frequency is at least approximately 50MHz.
Claim 9
The device according to claim 7, wherein the first frequency is at least approximately 50MHz.
Claim 9
The device according to claim 6, wherein the second frequency is a second harmonic of the first frequency.
Claim 10
The device according to claim 7, wherein the second frequency is a second harmonic of the first frequency.
Claim 10
The device according to claim 6, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.
Claim 12
The device according to claim 7, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.

Claim 11
The device according to claim 10, wherein the processor is configured to vary the first frequency over a range of values.
Claim 13
The device according to claim 12, wherein the processor is configured to vary the first frequency over a range of values.
Claim 12
A method, comprising: 

converting a first frequency of an operating signal into a second, higher frequency relative to the first frequency to create a stimulating signal; 

transmitting the stimulating signal into soil; and 

determining attenuation based on a comparison of a responsive signal and the operating signal; and 







comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.
Claim 14
A method, comprising: 

converting a first frequency of an operating signal into a second, higher frequency relative to the first frequency to create a stimulating signal; 

transmitting the stimulating signal into soil; and 

determining attenuation based on a comparison of a responsive signal and the operating signal; 

wherein determining attenuation in the responsive signal comprises: 
converting the responsive signal from the second, higher frequency to the first frequency; and 

comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.
Claim 13
The method according to claim 12, wherein determining attenuation comprises comparing waveforms of the responsive signal and the operating signal.
Claim 15
The method according to claim 14, wherein determining attenuation comprises comparing waveforms of the responsive signal and the operating signal.
Claim 14
The method according to claim 12, further comprising selecting the first frequency from a range of frequencies of approximately 50MHz to 70MHZ, inclusive.
Claim 16
The method according to claim 14, further comprising selecting the first frequency from a range of frequencies of approximately 50MHz to 70MHZ, inclusive.
Claim 15
The method according to claim 12, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.
Claim 18
The method according to claim 14, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.


Compared to the claims of US Patent No. 10,983,489 B2, claims 1-3, 5-10, 12-16, and 18 of U.S. Patent No. 10,983,489 B2 anticipate the claimed features of claims 1-15 of the present application.  
Therefore, claims 1-15 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “...selecting a first frequency for an operating signal used by a sensor; … comparing a second count of a responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves; and determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil.” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0087] and [0091] describing the selection function,  the selection of the particular frequency for a signal could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could define or designate a particular frequency to for a signal for a sensor.  
Under their broadest reasonable interpretation, the limitations of the comparing and the determining steps, as drafted, are processes that entail purely mathematical relationships or mathematical calculations. In particular, as claimed, the comparing function is a mathematical concept or calculation as described in Paragraphs [0092]-[0095] of the Specification, as published.  A person could mathematically make a comparison of a second count of a responsive signal to a first count of an operating signal from readings shown on a display (Paragraph [0078]).  As described in Paragraph [0095], the difference between the first count and the second count to determine attenuation is based on a mathematical computation.  Furthermore, the comparing and the determining recited in the claims could be mental processes that can be performed using pen and paper by observing “a second count of a responsive signal in the first frequency to a first count of the operating signal in the first frequency” and by determining “a difference between the first count and the second count”, as recited.  The determination of the attenuation could also be done through observation, evaluation, and judgement using pen and paper.
Accordingly, the claim recites an abstract idea.  
The judicial exceptions are not integrated into a practical application.  In particular, claim 1 recites the additional features of, “…converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency; transmitting the stimulating signal into soil;…”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Regarding the converting of the first frequency of the operating signal into a second frequency to create a stimulating signal, and the transmission are insignificant extra-solution activities to the judicial exceptions identified.  Paragraph [0089] of the published Specification generally describes the conversion from 50 MHz to 100 MHz.  However, the conversion or changing from one frequency to another is not described with a degree of particularity, thus, not significant.  Furthermore, the transmission of the stimulating limitation amounts to necessary data outputting, (i.e., all uses of the recited judicial exception require such data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Although the claim nominally requires these functions to be performed using a sensor, this apparatus implementation of abstract ideas is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic sensor to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding the conversion function, US Patent Publication No. 2017/0176572 A1 to Charvat describes in Paragraph [0076] “The inventors further recognized that relatively simple and/or cost effective circuitry could be implemented at the target device to transform RF signals having a first center frequency received from an interrogator device to RF signals having a second center frequency different from the first center frequency for transmission. According to some embodiments, the second center frequency is harmonically related to the first center frequency.”  US Patent Publication No. 2018/0164252 A1 to Sears et al. describes “noting a second frequency being a change in said first frequency in response to a change in a property of said fluid”.  Further, US Patent No. 7,920,046 B1 to Aiouaz et al. describes in Column 14, lines 52-58 “a change from a first frequency to a second frequency for a Frequency Hopping Spread Spectrum (FHSS) operation of the reader system. The second reason may be a completion of the first tag operation, where the method further includes restarting another tag operation when the third signal is radiated through the first antenna without repeating a portion of the first tag operation performed when the first signal is radiated.”
Regarding the transmitting function, US Patent Publication No. 2017/0108452 A1 to Carlson (“Carlson”) describes in Paragraph [0020] “Further, in some embodiments, the sensor motes may transmit radio frequency signals at multiple levels for different depths and for different measurement lengths.” Carlson also describes in Paragraph [0053] “At 606, the method 600 can include sending, at a second frequency, a second radio frequency packet from the first device toward the second device. At 608, the method 600 can include receiving, at the first device, the second radio frequency packet from the second device.” Carlson describes in Paragraph [0054] “At 610, the method 600 may include determining one or more characteristics of the bulk medium based on times of flight of the first and second radio frequency packets” and Paragraph [0061] describes “...FIGS. 1-8, a sensor device is described that can be used to determine content or chemistry of a mixture (e.g., soil, sand, pulp, processed timber, etc.) based on propagation delays (time of flight) of packets transmitted through the mixture.”  US Patent No. 7,135,871 to Pelletier describes in the Abstract “The process includes the steps of: producing a primary microwave signal with a varying frequency, splitting the primary signal to provide first and second microwave signals, which first signal is transmitted through an electric conductor in the soil where it will be delayed in proportion to the dielectric constant of the soil, while the second signal provides an internal reference signal…”  US Patent No. 8,106,770 B2 to Candy describes in claim 1 a “method for detecting a target in a soil including the steps of: generating a transmit signal, the transmit signal including at least three different frequency components, a relatively high frequency component, a relatively medium frequency component and a relatively low frequency component; generating a transmitted magnetic field, based on the transmit signal, for transmission into the soil;…”.
Although the claim nominally requires these functions to be performed using a sensor, this apparatus implementation of abstract ideas is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic sensor to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, this additional element does not amount to significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 2-3 and 5, under their broadest reasonable interpretation, the limitations of claim 2 further defines the first frequency, claim 3 further defines the second frequency, and claim 5 simply repeats the functions of claim 1, which have been established to include abstract ideas.  There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claims 2-3 and 5 are not more than drafting efforts designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-3 and 5 are not patent eligible.
Regarding claim 4, this claim recites “a volume of clay within the soil correlates to a magnitude of attenuation”.  Under their broadest reasonable interpretation, such claim does not add more than an insignificant extra-solution activity and does not provide significantly more than the abstract idea as explained in independent claim 1.  Claim 4 does not integrate the judicial exceptions into a practical application and does not amount to significantly more.  Thus, claim 4 is not patent eligible.
Claim 6 recites, “...determine attenuation of the stimulating signal in the soil based on an analysis of a responsive signal that has been converted back into the first frequency relative to the operating signal; and comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Under their broadest reasonable interpretation, the limitations of the determination and the comparing, as drafted, are processes that entail purely mathematical relationships or mathematical calculations. As described in Paragraph [0095], the difference between the first count and the second count to determine attenuation is based on a mathematical computation.  In addition, as claimed, the comparing function is a mathematical concept or calculation as described in Paragraphs [0092]-[0095] of the Specification, as published.  A person could mathematically make a comparison of a second count of a responsive signal to a first count of an operating signal from readings shown on a display (Paragraph [0078]).  Furthermore, the determining and the comparing as recited in the claims could be mental processes that can be performed using pen and paper by observing and analyzing “a responsive signal that has been converted back into the first frequency relative to the operating signal” and comparing the signals based on “a difference between the first count and the second count”, as recited.  The determination of the attenuation could also be done through observation, evaluation, and judgement using pen and paper.
Accordingly, the claim recites an abstract idea.  
The judicial exceptions are not integrated into a practical application.  In particular, claim 1 recites the additional features of, “…a harmonic sensor circuit that produces an operating signal at a first frequency and emits a stimulating signal at a second frequency that is a harmonic of the first frequency; a processor; and a memory for storing instructions, the processor executing the instructions to: control the harmonic sensor circuit to emit the stimulating signal into soil …”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires these functions to be performed using a harmonic sensor circuit, a memory, and a processor, these apparatuses implementation of abstract ideas is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic sensor, memory, and processor to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, the additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the producing of an operating signal, emitting a stimulating signal, storing of instructions, and controlling the harmonic sensor circuit to emit the stimulating signal are insignificant extra-solution activities to the judicial exceptions identified.  
Regarding the converting of the first frequency of the operating signal into a second frequency to create a stimulating signal, and the transmission are insignificant extra-solution activities to the judicial exceptions identified.  Paragraph [0087] of the published Specification generally describes the producing as essentially outputting the operating signal at a frequency.  Such limitation amounts to necessary data outputting.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Similarly, the emission of the stimulating signal is a necessary data outputting.  As described in Paragraph [0087], the controlling function to control the harmonic sensor circuit to emit or output the stimulating signal is a simply using the harmonic sensor circuit as a tool that is used to output the stimulating signal.  Simply using a generic electronic component to emit, transmit, or output a signal cannot integrate a judicial exception into a practical application.  The storing of instructions is a well-known limitation as courts have found. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these functions to be performed using a harmonic sensor circuit, a memory, and a processor, these apparatuses implementation of abstract ideas is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic sensor, memory, and processor to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, the additional elements do not amount to significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the production of an operating signal and emitting a stimulating signal, US Patent Publication No. 2017/0108452 A1 to Carlson (“Carlson”) describes in the Abstract “...the controller may control the first transducer to transmit in different frequencies and may determine the chemical composition based on the propagation delay at the different frequencies.” Carlson describes in Paragraph [0020] “In some embodiments, the sensor motes may transmit radio frequency signals at a first frequency and then at a second frequency and the system may utilize both attenuation of the signal data and time of flight to determine one or more characteristics of the bulk material.” Carlson also describes in Paragraph [0053] “At 606, the method 600 can include sending, at a second frequency, a second radio frequency packet from the first device toward the second device. At 608, the method 600 can include receiving, at the first device, the second radio frequency packet from the second device.” Carlson describes in Paragraph [0061] describes “...FIGS. 1-8, a sensor device is described that can be used to determine content or chemistry of a mixture (e.g., soil, sand, pulp, processed timber, etc.) based on propagation delays (time of flight) of packets transmitted through the mixture.” US Patent Publication No. 2007/0296415 A1 to Stamatescu describes in Paragraph [0054] “The digital signal generator (DSG) produces another pair of sinusoidal reference signals with a frequency different to any of the frequencies making up the transmitted signal and their harmonics.”  Further, US Patent No. 5,642,050 to Shoemaker describes in Column 9, lines 33-36 “In the illustrated embodiment, the detector transmits and receives signals at four different frequencies, but more stages can be added to extend the frequency range and improve the resolution of the resulting data.”
Regarding the storing of instructions, this function is recognized to be a well-known limitation. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Regarding the controlling of the harmonic sensor circuit to emit the stimulating signal, Carlson describes in the Abstract “...the controller may control the first transducer to transmit in different frequencies and may determine the chemical composition based on the propagation delay at the different frequencies.” Carlson also describes in Paragraph [0020] (“In some embodiments, the sensor motes may transmit radio frequency signals at a first frequency and then at a second frequency and the system may utilize both attenuation of the signal data and time of flight to determine one or more characteristics of the bulk material.”  US Patent Publication No. 2015/0302248 A1 to Hecht et al. describes in Paragraph [0028] “the machine control can preferably check after receipt of the interruption signal whether no individual value document is disposed any longer along the transport path between the feeding device and the sensor device, and preferably, the check has had the result that no individual value document is disposed any longer along the transport path between the feeding device and the sensor device, emits a signal to the sensor device, in response to which the sensor device is set to the rest mode of operation.”  US Patent Publication No. 2012/0200452 A1 to Jones describes in Paragraph [0010] “The system comprises a signal emitter for emitting a series of signals at a preselected frequency in a direction toward the pile as the pile is being driven longitudinally into the soil, a reflector mounted at a fixed position on said pile for reflecting the series of signals from the signal emitter, a sensor positioned for receiving the reflected series of signals, and a computing device operably coupled with the signal emitter and the sensor for calculating the longitudinal displacement…”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 7-9 and 11, under their broadest reasonable interpretation, the limitations of claim 7 refers to a generic communications interface to transmit a message, claim 8 further defines the first frequency, claim 9 further defines the second frequency, and claim 11 provides a variation of the first frequency without adding more than insignificant extra-solution activities, without providing significantly more.  There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claims 7-9 and 11 are not more than drafting efforts designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7-9 and 11 are not patent eligible.
Regarding claim 10, this claim recites “a volume of clay within the soil correlates to a magnitude of attenuation”.  Under their broadest reasonable interpretation, such claim does not add more than an insignificant extra-solution activity and does not provide significantly more than the abstract idea as explained in independent claim 6.  Claim 10 does not integrate the judicial exceptions into a practical application and does not amount to significantly more.  Thus, claim 10 is not patent eligible.
The functions of independent claim 12 are implemented by similar functions as those of the method of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 12. Independent claim 12 is not deemed patent eligible.
The functions of claims 13-15 are implemented by similar functions as those of the server of claims 2-5 with substantially the same limitations.  Therefore, the rejections applied to claims 2-5 above also apply to claims 13-15. Claims 13-15 are not deemed patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2016/0305920 A1 to Murphy et al. describes a dual quartz crystal microbalance (QCM) sensor is disclosed for use in a hand-held detection device (10) for detecting the presence of an odorant in hydrocarbon gaseous fuels.
US Patent Publication No. 2017/0342817 A1 to Tello et al. describes an acoustic energy, typically ultrasonic acoustic energy, is used to stimulate reverberation of the casing at a harmonic (for example, the second or third harmonic) of the resonance frequency of the casing. One or more acoustic sensors are used to measure acoustic signals generated by the casing reverberation. Parameters of the casing are calculated based on the measured acoustic signals adjusted by an adjustment factor determined by the particular harmonic.
US Patent Publication No. 2020/0084520 A1 to Ham describes a system comprising an underground sensor network that measures soil moisture by quantifying how changes in soil water content affect the attenuation of radio signals between buried sensor nodes. Also disclosed herein are methods of using the described system for measuring soil moisture and using the measurement for various control aspects including for example controlling irrigation in agricultural and urban settings.
US Patent No. 6,663,012 B2 to Condreva describes water content in a soil is determined by measuring the attenuation of secondary background cosmic radiation as this radiation propagates through a layer of soil and water. By measuring the attenuation of secondary cosmic radiation in the range of 5 MeV-15 MeV it is possible to obtain a relative measure of the water content in a soil layer above a suitable radiation detector and thus establish when and how much irrigation is needed. The electronic circuitry is designed so that a battery pack can be used to supply power.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Primary Patent Examiner, Art Unit 2117